OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                  AUSTIN
DtlCSOCMucN
---
Donorable   &me8   E. KU&y,    Director,       page   3



     aertiflcate  .of public  eontehleZW8  and aeoe88ity
     i88Ued by the Railroad Comtni88ion; and that when
     the ?Iighvay Department   ha6 iB8Ued ths special p6rc
     ait above referred    to, psrmltting  the baullng of
     oveweight   or Over81se or overlength    COmWditie8,
     that the pe66ittee    18 authorized  t0 haul 8uCh load
     over the highvays   designated   by the Blghvay Depart-
     ment . '

           we Bl'e 6liClOShg B COPY         Of thi.8 OpiJlio31, obvloarly      th.
-   PefePred to la your letter.

           bbder the applicable   statutes, Article  827a, Section 2,
penal Code, and Article 6701.3, Vernon'8 Annotated     Civil Stetutw,
t&e duty Of and authority   for i66U.i~ the80 8po1a1     pePdt8     18
ve8ted in th6 State Eighvay Departmat.      Pre8Umably   in the ad-
rtPi8tl'atiOh Of the80 a&8   proper pnd 8UffiCieZlt iIlVe8ti@i~
vi11 be made by the department    before the 188uea~e of the pemit8.

            While Article     827a, Section 2, 6upra, enjoIn      upon th8
it$@lauaJ ~UFtWIlt      the 6eQspOhBibility Of 86'eiI2g that the hati
made Under 8nch pemit8        ahall b8 by the 68horte6t praatiaeble
wllte,"   the  Hlghuay   Department   may not enlarge upon aertiflcato
tight8 a8 granted by the ~Railroad Com~i88ion,          ex4ept a6 to route8
to be traversed.       It ~ay.not by the special pemslt authorise       a            -
per806 to tranaport      property   for hire rho 1s ultbout authority
to do 80 from the Railroad        Comnia6ion,  or  authorire  a servim3 to
and from polntr not authorized         by the Railroad Ctzimls~lon.

            In reply to your question one, you sbopld honor 8p8oial
pemlts   issued by the Hi&way    Department   even though the carrier
is thereby anthorissd   to traverse routes not lmluded      in the
certificate   Issued by the Railroad   Commission,  provided the csr-
rle~, if not trarmportlng   hi6 oyn property,    ha8 authority  from the
Xtailroad Cw6is8ion   to trBn6pOrt the ~property at hand from and to
the points inYO1Vef.i.

             Xourguestlons    tvo,   thme     and   ionrare   amrwered      in the
negati*e.

             If, uader your question five, the carrier posaesse8      a
persilt   from the  Elghvay Department,   and If the condition6  loen-
tloned    ln our ansver to question one are existeat,     the camler
should    be permitted   to proceed unmolested  along the route con-
tained    in the permit from the HIghway Departmmt.